       Case:4:19-cv-04975-PJH
       Case  19-17213, 12/20/2019, ID: 11540124,
                               Document          DktEntry:
                                          146 Filed        31, Page
                                                    12/20/19    Page11ofof33

                                                                          FILED
                   UNITED STATES COURT OF APPEALS                         DEC 20 2019

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




CITY AND COUNTY OF SAN                         No.    19-17213
FRANCISCO; COUNTY OF SANTA
CLARA,                                         D.C. No. 4:19-cv-04717-PJH
                                               Northern District of California,
             Plaintiffs-Appellees,             Oakland

v.
                                               ORDER
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; U.S. DEPARTMENT OF
HOMELAND SECURITY, a federal
agency; KEVIN K. MCALEENAN, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

             Defendants-Appellants.



STATE OF CALIFORNIA; DISTRICT                  No.    19-17214
OF COLUMBIA; STATE OF MAINE;
COMMONWEALTH OF                                D.C. No. 4:19-cv-04975-PJH
PENNSYLVANIA; STATE OF                         Northern District of California,
OREGON,                                        Oakland

             Plaintiffs-Appellees,

v.
       Case:4:19-cv-04975-PJH
       Case  19-17213, 12/20/2019, ID: 11540124,
                               Document          DktEntry:
                                          146 Filed        31, Page
                                                    12/20/19    Page22ofof33




U.S. DEPARTMENT OF HOMELAND
SECURITY, a federal agency; UNITED
STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; KEVIN K. MCALEENAN, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

             Defendants-Appellants.



STATE OF WASHINGTON;                           No.    19-35914
COMMONWEALTH OF VIRGINIA;
STATE OF COLORADO; STATE OF                    D.C. No. 4:19-cv-05210-RMP
DELAWARE; STATE OF ILLINOIS;                   Eastern District of Washington,
STATE OF MARYLAND;                             Richland
COMMONWEALTH OF
MASSACHUSETTS; DANA NESSEL,
Attorney General on behalf of the People
of Michigan; STATE OF MINNESOTA;
STATE OF NEVADA; STATE OF NEW
JERSEY; STATE OF NEW MEXICO;
STATE OF RHODE ISLAND; STATE
OF HAWAII,

             Plaintiffs-Appellees,

v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, a federal agency; KEVIN K.
MCALEENAN, in his official capacity as


                                         2
        Case:4:19-cv-04975-PJH
        Case  19-17213, 12/20/2019, ID: 11540124,
                                Document          DktEntry:
                                           146 Filed        31, Page
                                                     12/20/19    Page33ofof33




Acting Secretary of the United States
Department of Homeland Security;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

              Defendants-Appellants.


Before: Before: BYBEE, IKUTA, and OWENS, Circuit Judges

      Defendants are directed to file responses to Plaintiffs’ motions for

reconsideration en banc filed with this court on December 19, 2019. The response

shall not exceed fifteen pages or 4,200 words, and shall be filed within twenty-one

(21) days of the filed date of this order. Parties who are registered for Appellate

ECF must file the brief electronically without submission of paper copies. Parties

who are not registered Appellate ECF filers must file the original response.




                                          3
